            Case 1:20-cr-00163-PKC Document 73 Filed 10/30/20 Page 1 of 1

GLENN A. GARBER, P.C.                           233 BROADWAY, SUITE 2370, NEW YORK, NY 10279

ATTORNEYs AT LAW                                                 TEL: 212-965-9370 FAX: 212-965-9375
                                                                         www.glenngarber.com
   October 29, 2020

   By ECF
   Hon. P. Kevin Castel
   U.S. District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

          RE: United States v. Louis Grasso, et. al.
              20 cr. 163 (PKC)

   Dear Judge Castel:

          I represent Dr. Louis Grasso in the above referenced matter and I write to request
   permission for him to travel to Timonium, Maryland on November 3 through 7, 2020.

           The current bail is: a $100,000 personal recognizance bond; co-signed by one person; travel
   restricted to the Southern and Eastern Districts of New York, and the District of New Jersey; no contact
   with co-defendants outside the presence of counsel; “no contact with race horses without supervision of
   [the] third party owner of the premises.” Docket Entry (DE) 8 and 9. The conditions were expanded to
   permit travel to Matheos Farm in Pennsylvania and Tate Lewis Farm in Delaware for employment
   purposes with the understanding that “the owner of the premises or a designated agent of the owner
   supervises any medical treatment or care of race horses” he is permitted to do in those jurisdictions. DE
   29.

           The purpose of the travel is so Dr. Grasso can attend “The Black Book,” an annual horse show
   and auction that spans from November 3 through 7, 2020. Dr. Grasso does not intend to treat any horses
   at the event.

           At this time Dr. Grasso does not know if he will attend multiple days or stay overnight.
   However, he would like the flexibility to do so with the permission of the Court, and on the condition
   that informs Pre-trial Services of the dates he will be traveling and where he will be staying.

          The Pretrial Services Department and the Government do not object to this request.

          Thank you for your consideration.
                                                               Respectfully submitted,

                                                               /s/
                                                               Glenn A. Garber
                                                               GLENN A. GARBER, PC
                                                               ggarber@glenngarber.com
                                                               Cell 646-872-7855
   cc:    All counsel by ECF
          PTSO Vincent Adams (Vincent_adams@nyspt.uscourts.gov)
